Case 3:15-cv-07658-MAS-LHG Document 684 Filed 02/23/21 Page 1 of 1 PageID: 22926
                                                                                             Kate E. Janukowicz
                                                                                             Director

                                                                                             Gibbons P.C.
                                                                                             One Gateway Center
                                                                                             Newark, NJ 07102-5310
                                                                                             Direct: 973-596-4913 Fax: 973-639-8325
                                                                                             kjanukowicz@gibbonslaw.com




                                                             February 23, 2021

  VIA ECF & ELECTRONIC MAIL
  Hon. Lois H. Goodman, U.S.M.J.
  United States District Court
  Clarkson S. Fisher Bldg.
  & U.S. Courthouse
  402 East State Street, Room 2020
  Trenton, NJ 08608
  Email: lhg_orders@njd.uscourts.gov

             Re:        In re VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
                        SECURITIES LITIGATION, No. 3:15-cv-07658 (MAS) (LHG)

  Dear Judge Goodman:

           We represent Defendants ValueAct Capital Management L.P., VA Partners I, LLC,
  ValueAct Holdings, L.P., ValueAct Capital Master Fund, L.P., ValueAct Co-Invest Master Fund,
  L.P., and Jeffrey W. Ubben (together, the “ValueAct Defendants”). We respectfully submit this
  letter under Local Civil Rule 101.1(c)(5) to request that the Court grant the withdrawal of Margaret
  L. Carter of O’Melveny & Myers LLP (“O’Melveny”) as pro hac vice counsel for the ValueAct
  Defendants, and that Ms. Carter be removed from the Court’s service list for purposes of receiving
  notification of electronic filings in this matter. Ms. Carter was admitted pro hac vice by this
  Court’s October 23, 2018 order (Dkt. No. 374). O’Melveny, and the O’Melveny attorneys other
  than Ms. Carter who have made appearances in this matter on behalf of the ValueAct Defendants,
  remain counsel for the ValueAct Defendants.

         We respectfully request that Your Honor “so order” this letter, pursuant to L. Civ. R.
  101.1(c)(5). Thank you for the Court’s consideration of this withdrawal request.

                                                                           Sincerely,

                                                                           s/ Kate E. Janukowicz
                                                                           Kate E. Janukowicz
  cc:        All Counsel of Record (via ECF)


                                                                     IT IS SO ORDERED this __ day of ______, 2021


                                                                     _________________________________
                                                                     Hon. Lois H. Goodman, U.S.M.J.

  New Jersey New York Pennsylvania Delaware Washington, DC Florida                                 gibbonslaw.com
